McNally J.
(dissenting). I dissent and vote to modify the order. It does not appear that the words “ Thermal ” or “ Thermol ” have attained a secondary meaning. In my view, however, due to the similarity of packaging, the likelihood of deception of the public is present. The appellant does not effectively negate the intent to deceive but rather relies on the descriptive character of the words “ Thermal ” or “ Thermol ”. Accordingly, I would limit the injunction to the use of the petitioner-respondent’s script, style and design of the word “ Thermal ” or “ Thermol and the use of the representation of a bear in any manner. The appropriation of the petitioner’s script, style, design and format with intent to deceive may and should be enjoined under section 964 of the Penal Law. (Matter of Playland Holding Corp. v. Playland Center, 1 N Y 2d 300.)
Botein, P. J., Breitel, Rabin and Stevens, JJ., concur in memorandum; McNally, J., dissents in part in opinion.
Order granting petitioner’s application for an injunction, pursuant to section 964 of the Penal Law, dated July 14, 1958, reversed, on the law and on the facts and in the exercise of discretion, with $20 costs and disbursements to respondent-appellant, and the petition dismissed, with $10 costs.